        Case 1:20-cv-01183-NRB Document 40 Filed 01/07/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


COMMODITY FUTURES TRADING
COMMISSION,

                      Plaintiff,

              v.                                    Case No. 1:20-cv-01183-NRB

MICHAEL ACKERMAN, Q3 HOLDINGS,
LLC, and Q3 I, LP,

                      Defendants.

   [PROPOSED] FINAL JUDGMENT BY DEFAULT, PERMANENT INJUNCTION,
   CIVIL MONETARY PENALTY, AND OTHER STATUTORY AND EQUITABLE
          RELIEF AGAINST DEFENDANTS MICHAEL ACKERMAN,
                     Q3 HOLDINGS, LLC and Q3 I, LP

       On February 11, 2020, Plaintiff Commodity Futures Trading Commission

(“Commission” or “Plaintiff”) filed a Complaint (“Compl.”) charging Defendants Michael

Ackerman (“Ackerman”), Q3 Holdings, LLC (“Q3H”) and Q3 I, LP (“Q3I”) (collectively the

“Defendants”) with violating Section 6(c)(1) of the Commodity Exchange Act (“Act”), 7 U.S.C.

§ 9(1) (2018), and Commission Regulation (“Regulation”) 180.1(a), 17 C.F.R. § 180.1(a) (2020).

ECF No. 1.

Ackerman was personally served with the Summons and Complaint on February 25, 2020. ECF

No. 21. Ackerman failed to appear or answer the Complaint, and the Clerk of Court, pursuant to

Federal Rule of Civil Procedure 55(a), entered Ackerman’s default on July 22, 2020. ECF No.

33. Likewise, Q3H and Q3I were personally served with the Summons and Complaint through

their registered agent on February 28, 2020. ECF Nos. 22, 23. Q3H and Q3I also failed to

appear or answer the Complaint and the Clerk of Court similarly entered their defaults on July

22, 2020. ECF Nos. 36, 37.


                                               1
         Case 1:20-cv-01183-NRB Document 40 Filed 01/07/21 Page 2 of 15




        The Commission has moved this Court to grant final judgment by default against

Defendants, order permanent injunctive relief, and impose a restitution obligation and a civil

monetary penalty. The Court has carefully considered the Complaint, the allegations of which

are well-pleaded and hereby taken as true, the Commission’s memorandum in support of its

Motion, other written submissions filed with the Court, and the record in this case, and being

fully advised in the premises, it is hereby:

        ORDERED that the Plaintiff’s Motion for Final Judgment by Default, Permanent

Injunction, Civil Monetary Penalty, and Other Statutory and Equitable Relief against Defendants

Michael Ackerman, Q3 Holdings, LLC and Q3 I, LP is GRANTED.

        Accordingly, the Court enters findings of fact, conclusions of law, and an Order of Final

Judgment by Default for Permanent Injunction, Civil Monetary Penalty, and Other Statutory and

Equitable Relief (“Order”) pursuant to Sections 6c and 6d of the Act, 7 U.S.C. § 13a-1 (2018), as

set forth herein.

                                   I.      SUMMARY OF FACTS

A.      The Parties

        1.      Plaintiff Commodity Futures Trading Commission is an independent

regulatory agency that is charged by Congress with the administration and enforcement of the

Act, 7 U.S.C. §§ 1-26 (2018), and Regulations promulgated thereunder, 17 C.F.R. pts. 1.1-

190.10 (2020). Compl. ¶ 11.

        2.      Defendant Q3 Holdings, LLC is a limited liability company formed in Delaware

on April 10, 2018. Q3H’s last known address is 1994 Carolina Circle NE, St. Petersburg,

Florida. Q3H has never been registered with the Commission. Compl. ¶ 12.




                                                2
        Case 1:20-cv-01183-NRB Document 40 Filed 01/07/21 Page 3 of 15




       3.      Defendant Q3 I, LP is a limited partnership formed in Delaware on July 27, 2018.

Q3I’s last known address is1994 Carolina Circle NE, St. Petersburg, Florida. Q3I has never

been registered with the Commission. Compl. ¶ 13.

       4.      Defendant Michael Ackerman is a resident of Alliance, Ohio. Ackerman was

primarily responsible for the trading at Q3. Ackerman has never been registered with the

Commission. Compl. ¶ 14.

B.     Defendants’ Fraudulent Scheme in Violation of Section 6(c) of the Act and
       Regulation 180.1(a).

       5.      From at least August 2017 through December 2019 (the “Relevant Period”)

Ackerman and the entities he founded, Q3H and Q3I, operated a fraudulent scheme in which

they solicited and misappropriated funds to purportedly trade virtual currencies. Compl. ¶¶ 1, 41

       6.      Defendants fraudulently induced customers to deposit funds into the personal

account of a Q3 founder, or Q3's bank account, for the purpose of converting those funds to

cryptocurrency and then purportedly traded by Ackerman. Compl. ¶ 19.

       7.      Ackerman and the other Q3 founders falsely represented that they were earning

trading profits on behalf of their customers, and then misappropriated the customers' funds that

were entrusted to them. Compl. ¶¶ 16-40.

       8.      Defendants solicited customers by making false and misleading claims and

omissions about the performance of the Q3’s virtual currency trading. Among other things,

Defendants:

       a.      knowingly and falsely represented to prospective Q3 customers that they were

               profitably trading virtual currencies earning monthly returns of approximately 15%.

               Compl. ¶ 3.




                                                3
         Case 1:20-cv-01183-NRB Document 40 Filed 01/07/21 Page 4 of 15




       b.      fabricated accounting statements, newsletters containing false trading returns, and

               fictitious screenshots reflecting the amount of money under Q3’s management to

               conceal their fraud. These fraudulent screenshots indicated that Q3’s crypto

               currency trading accounts had grown to more than $200 million. Compl. ¶¶ 5, 26.

       c.       knowingly and falsely represented to prospective and existing customers that Q3’s

               virtual currency trading was consistently profitable and that Q3’s money under

               management continued to grow. Compl. ¶ 24.

       d.      knowingly and falsely represented to prospective and existing customers that the

               money in the Q3 trading account was secure because no one person could withdraw

               or transfer money from the Q3 trading account without the consent of one or more

               of the other founders. Compl. ¶ 27.

       e.      fraudulently misrepresented to prospective and existing Q3 customers that the

               money in the Q3 trading account was safe because 70% of the funds in the trading

               account were kept in cash at all times and only 30% was used to trade. Compl. ¶

               28.

       f.      failed to disclose that they misappropriated customers’ deposits to the Q3 trading

               account. Compl. ¶ 31.

       g.      failed to disclose that they diverted portions of new customers’ deposits to other

               customers in the manner of a “Ponzi” scheme. Compl. ¶ 36.

     In reality, Q3’s crypto currency trading account never had more than $6 million. Defendants

did not trade virtual currencies successfully and most Q3 customers’ money was misappropriated

or lost trading. Compl. ¶¶ 4, 26.




                                                4
         Case 1:20-cv-01183-NRB Document 40 Filed 01/07/21 Page 5 of 15




                                      II.     ARGUMENT

A.      Jurisdiction and Venue

        9.     This Court has jurisdiction over this action pursuant to Section 6c(a) of the Act,

U.S.C. § 13a-1(a) (2018), which authorizes the Commission to seek injunctive and other relief in

a U.S. district court against any person whenever it shall appear to the Commission that such

person has engaged in any act or practice that violates the Act or Regulations. Compl. ¶ 9. The

Commission has the authority to bring this action, and the Court has jurisdiction to hear it,

because, as described in the Complaint, Defendants engaged in acts and practices constituting

violations of Section 6(c)(1) of the Act, 7 U.S.C. § 9(1) (2018), and Regulation 180.1(a), 17

C.F.R. § 180.1(a) (2020).

        10.     The Court also has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 (2018) (codifying federal question jurisdiction) and 28 U.S.C. § 1345 (2018)

(providing that district courts have original jurisdiction over civil actions commenced by the

United States or by any agency expressly authorized to sue by Act of Congress).

        11.    Venue properly lies with the Court pursuant to Section 6c(e) of the Act, 7 U.S.C.

§ 13a-1(e) (2018), because Defendants are found in, inhabit, or transact business in this District,

and because the acts and practices in violation of the Act occurred, are occurring, or are about to

occur, within this District. As alleged in the complaint, Defendants fraudulently transacted

business in the District. Specifically, Defendants used a bank in the District to deposit and

transfer customer funds and a trading exchange in the District to trade virtual currencies. Compl.

¶ 10.




                                                 5
         Case 1:20-cv-01183-NRB Document 40 Filed 01/07/21 Page 6 of 15




B.     Defendants’ Fraudulent Virtual Currency Scheme Violated Section 6(c) of the Act
       and Regulation 180.1 (Count I – Fraud by Deceptive Device or Contrivance).

       12.     Section 6(c)(1) of the Act makes it “unlawful for any person, directly or

indirectly, to use or employ, or attempt to use or employ, in connection with . . . a contract of

sale of any commodity in interstate commerce, . . . any manipulative or deceptive device or

contrivance, in contravention of [the Regulations].” 7 U.S.C. § 9(1) (2018). In support of

Section 6(c)(1), the Commission has adopted Regulation 180.1(a), which makes it unlawful for

any person, in connection with any contract of sale of any commodity, to intentionally or

recklessly:

               (1) Use or employ, or attempt to use or employ, any manipulative

               device, scheme, or artifice to defraud;


               (2) Make, or attempt to make, any untrue or misleading statement of a

               material fact or to omit to state a material fact necessary in order to make

               the statements made not untrue or misleading; [or]


               (3) Engage, or attempt to engage, in any act, practice, or course of

               business, which operates or would operate as a fraud or deceit upon any

               person[.]


17 C.F.R. § 180.1(a) (2020).

       13.     To establish a violation of these provisions, the Commission need only show that

a person (1) engaged in prohibited conduct (i.e., employed a fraudulent scheme; made a material

misrepresentation, misleading statement, or deceptive omission; or engaged in a business

practice that operated as a fraud); (2) in connection with the sale of a commodity in interstate

commerce; (3) with scienter. CFTC v. McDonnell, 332 F. Supp. 3d 641, 717 (E.D.N.Y. 2018)

                                                  6
         Case 1:20-cv-01183-NRB Document 40 Filed 01/07/21 Page 7 of 15




(entering judgment against defendants for violations of Section 6(c)(1) and Regulation 180.1(a)

where they operated a deceptive and fraudulent virtual currency trading scheme and

misappropriated investor funds); see also CFTC v. Gelfman Blueprint, Inc., No. 17-cv-7181,

2018 WL 6320656, at *8-9 (S.D.N.Y. Oct. 16, 2018) (entering default judgment against

defendants who violated Section 6(c)(1) and Regulation 180.1(a) by fraudulently soliciting and

receiving funds from customers for the purpose of entering into contracts of sale of Bitcoin

through electronic web-based trading platforms).

       14.     By the conduct described above and in the Complaint, Defendants intentionally or

recklessly, in connection with contracts of sale of a commodity in interstate commerce: (1) used

or employed, or attempted to use or employ, a manipulative device, scheme, or artifice to

defraud; (2) made, or attempted to make, untrue or misleading statements of a material fact or to

omit to state a material fact necessary in order to make the statements made not untrue or

misleading; and (3) engaged, or attempted to engage, in an act, practice, or course of business,

which operates or would operate as a fraud or deceit upon any person, in violation of 7 U.S.C. §

9(1) and 17 C.F.R. § 180.1(a).

       15.     Ackerman committed his violative acts within his capacity as a principal and

agent of Q3H and Q3I. Compl. ¶¶ 41, 42. Thus, Q3H and Q3I are liable for Ackerman’s

violations of the Act and Regulations.

       16.     As set forth in the Complaint, Defendants cheated and defrauded, and attempted

to cheat and defraud, customers in connection with contracts of sale of virtual currency, a

commodity in interstate commerce. Among other things, Defendants falsely represented to

customers that (1) that they were profitably trading virtual currencies earning monthly returns of

approximately 15%; (2) that the money in the Q3 trading account was secure because no one



                                                 7
         Case 1:20-cv-01183-NRB Document 40 Filed 01/07/21 Page 8 of 15




person could withdraw or transfer money from the Q3 trading account without the consent of one

or more of the other founders; (3) that the money in the Q3 trading account was safe because

70% of the funds in the trading account were kept in cash at all times and only 30% was used to

trade; and (4) they failed to disclose that they misappropriated customers’ deposits to the Q3

trading account. Defendants further concealed and perpetuated their fraud by fabricated

accounting statements, newsletters containing false trading returns, and fictitious screenshots

reflecting the amount of money under Q3’s management and diverted portions of new

customers’ deposits to other customers in the manner of a “Ponzi” scheme.

C.     An Injunction Is Warranted

       17.     Unless restrained and enjoined by this Court, there is a reasonable likelihood that

Defendants will continue to engage in the acts and practices alleged in the Complaint and in

similar acts and practices in violation of the Act and Regulations.

                                III.    PERMANENT INJUNCTION

IT IS HEREBY ORDERED THAT:

       18.     Based upon and in connection with the foregoing conduct, pursuant to Section 6c

of the Act, 7 U.S.C. § 13a-1 (2018), Defendants and all persons in active concert or participation

with Defendants who receive actual notice of this Order by personal service or otherwise, are

hereby permanently restrained, enjoined, and prohibited from directly or indirectly, in connection

with any swap, or contract of sale of any commodity in interstate commerce, or contract for

future delivery on or subject to the rules of any registered entity, intentionally or recklessly:

               a.      using or employing, or attempting to use or employ, any manipulative

                       device, scheme, or artifice to defraud;

               b.      making, or attempting to make, any untrue or misleading statement of a



                                                  8
         Case 1:20-cv-01183-NRB Document 40 Filed 01/07/21 Page 9 of 15




                       material fact or to omit to state a material fact necessary in order to make

                       the statements made not untrue or misleading; and

               c.      engaging, or attempt to engage, in any act, practice, or course of business,

                       which operates or would operate as a fraud or deceit upon any person;

                       in violation of Section 6(c)(1) of the Act, 7 U.S.C. § 9(1) (2018), and/or

                       Regulation 180.1(a) (2020).

       19.     Defendants and all persons in active concert or participation with Defendants who

receive actual notice of this Order by personal service or otherwise, are also hereby permanently

restrained, enjoined, and prohibited from directly or indirectly:

               a.      Trading on or subject to the rules of any registered entity (as that term is

                       defined in Section 1a(40) of the Act, 7 U.S.C. § 1a(40) (2018));

               b.      Entering into any transactions involving “commodity interests” (as that

                       term is defined in Regulation 1.3, 17 C.F.R. § 1.3 (2020)), and/or virtual

                       currency for their own personal account or for any account in which they

                       have a direct or indirect interest;

               c.      Having any commodity interests and/or virtual currency traded on their

                       behalf;

               d.      Controlling or directing the trading for or on behalf of any other person or

                       entity, whether by power of attorney or otherwise, in any account

                       involving commodity interests and/or virtual currency;

               e.      Soliciting, receiving or accepting any funds from any person for the

                       purpose of purchasing or selling any commodity interests and/or virtual

                       currency;



                                                  9
        Case 1:20-cv-01183-NRB Document 40 Filed 01/07/21 Page 10 of 15




               f.      Applying for registration or claiming exemption from registration with the

                       Commission in any capacity, and engaging in any activity requiring such

                       registration or exemption from registration with the Commission, except

                       as provided for in Regulation 4.14(a)(9), 17 C.F.R. § 4.14(a)(9) (2020);

                       and/or

               g.      Acting as a principal (as that term is defined in Regulation 3.1(a), 17

                       C.F.R. § 3.1(a) (2020)), agent or any other officer or employee of any

                       person (as that term is defined in 7 U.S.C. § 1a(38) (2018)), registered,

                       exempted from registration or required to be registered with the

                       Commission except as provided for in 17 C.F.R. § 4.14(a)(9) (2020).

                          IV.     Restitution and Civil Monetary Penalty

IT IS FURTHER ORDERED

A.     Restitution

       19.     Pursuant to Section 6c(d)(3)(A) of the Act, 7 U.S.C. § 13a-1(d)(3)(A) (2018),

Defendants shall pay restitution in the amount of twenty-seven million ninety-two thousand nine

hundred seven dollars and seven cents ($27,092,907.70) (“Restitution Obligation”). If the

Restitution Obligation is not paid immediately, post-judgment interest shall accrue on the

Restitution Obligation beginning on the date of entry of this Order and shall be determined by

using the Treasury Bill rate prevailing on the date of entry of this Order pursuant to 28 U.S.C. §

1961 (2018).

       20.     To effect payment of the Restitution Obligation and the distribution of any

restitution payments to customers of the Defendants, the Court appoints the National Futures

Association (“NFA”) as Monitor (“Monitor”). The Monitor shall receive restitution payments



                                                10
        Case 1:20-cv-01183-NRB Document 40 Filed 01/07/21 Page 11 of 15




from Defendants and make distributions as set forth below. Because the Monitor is acting as an

officer of this Court in performing these services, the NFA shall not be liable for any action or

inaction arising from NFA’s appointment as Monitor, other than actions involving fraud.

       21.     Defendants shall make Restitution Obligation payments, and any post-judgment

interest payments, under this Order to the Monitor in the name “Q3 Restitution

Fund” and shall send such payments by electronic funds transfer, or by U.S. postal money order,

certified check, bank cashier’s check, or bank money order, to the Office of Administration,

National Futures Association, 300 South Riverside Plaza, Suite 1800, Chicago, Illinois 60606,

under cover letter that identifies the paying Defendants and the name and docket number of this

proceeding. Defendants shall simultaneously transmit copies of the cover letter and the form of

payment to the Chief Financial Officer, Commodity Futures Trading Commission, Three

Lafayette Centre, 1155 21st Street, NW, Washington, D.C. 20581.

       22.     The Monitor shall oversee the Restitution Obligation and shall have the discretion

to determine the manner of distribution of such funds in an equitable fashion to the Defendants

customers identified by the Commission or may defer distribution until such time as the Monitor

deems appropriate. In the event that the amount of Restitution Obligation payments to the

Monitor are of a de minimis nature such that the Monitor determines that the administrative cost

of making a distribution to customers is impractical, the Monitor may, in its discretion, treat such

restitution payments as civil monetary penalty payments, which the Monitor shall forward to the

Commission following the instructions for civil monetary penalty payments set forth in

Paragraph 29 below.

       23.     Defendants shall cooperate with the Monitor as appropriate to provide such

information as the Monitor deems necessary and appropriate to identify Defendants’ customers



                                                11
        Case 1:20-cv-01183-NRB Document 40 Filed 01/07/21 Page 12 of 15




to whom the Monitor, in its sole discretion, may determine to include in any plan for distribution

of any Restitution Obligation payments. Defendants shall execute any documents necessary to

release funds that he has in any repository, bank, investment or other financial institution,

wherever located, in order to make partial or total payment toward the Restitution Obligation.

       24.     The Monitor shall provide the Commission at the beginning of each calendar year

with a report detailing the disbursement of funds to Defendants’ customers during the previous

year. The Monitor shall transmit this report under a cover letter that identifies the name and

docket number of this proceeding to the Chief Financial Officer, Commodity Futures Trading

Commission, Three Lafayette Centre, 1155 21st Street, NW, Washington, D.C. 20581.

       25.     The amounts payable to each customer shall not limit the ability of any customer

of proving that a greater amount is owed from Defendants or any other person or entity, and

nothing herein shall be construed in any way to limit or abridge the rights of any customer that

may exist under state or common law.

       26.     Pursuant to Rule 71 of the Federal Rules of Civil Procedure, each of Defendants’

customers who suffered a loss is explicitly made an intended third-party beneficiary of this Order

and may seek to enforce obedience of this Order to obtain satisfaction of any portion of the

Restitution Obligation that has not been paid by Defendants to ensure continued compliance with

any provision of this Order and to hold Defendants in contempt for any violations of any

provision of this Order.

       27.     To the extent that any funds accrue to the U.S. Treasury for satisfaction of

Defendants’ Restitution Obligation, such funds shall be transferred to the Monitor for

disbursement in accordance with the procedures set forth above.




                                                 12
         Case 1:20-cv-01183-NRB Document 40 Filed 01/07/21 Page 13 of 15




B.       Civil Monetary Penalty

         28.   Pursuant to Section 6c(d)(1) of the Act, 7 U.S.C. § 13a-1(d)(1) (2018),

Defendants shall pay a civil monetary penalty in the amount of eighty-one million two hundred

seventy-eight thousand seven hundred twenty-three dollars and ten cents ($81,278,723.10)

(“CMP Obligation”). If the CMP Obligation is not paid immediately, then post-judgment

interest shall accrue on the CMP Obligation beginning on the date of entry of this Order and

shall be determined by using the Treasury Bill rate prevailing on the date of entry of this Order

pursuant to 28 U.S.C. § 1961 (2018).

         29.   Defendants shall pay the CMP Obligation and any post-judgment interest by

electronic funds transfer, U.S. postal money order, certified check, bank cashier’s check, or bank

money order. If payment is to be made other than by electronic funds transfer, then the payment

shall be made payable to the Commodity Futures Trading Commission and sent to the address

below:

               MMAC/ESC/AMK326
               Commodity Futures Trading Commission
               Division of Enforcement
               6500 S. MacArthur Blvd.
               HQ Room 181
               Oklahoma City, OK 73169
               Telephone: (405) 954-6569
               Fax: (405) 954-1620
               9-AMC-AR-CFTC@faa.gov

If payment by electronic funds transfer is chosen, Defendants shall contact Marie Thorne or her

successor at the address above to receive payment instructions and shall fully comply with those

instructions. Defendants shall accompany payment of the CMP Obligation with a cover letter

that identifies the payor and the name and docket number of this proceeding. Defendants shall

simultaneously transmit copies of the cover letter and the form of payment to the Chief Financial



                                                13
        Case 1:20-cv-01183-NRB Document 40 Filed 01/07/21 Page 14 of 15




Officer, Commodity Futures Trading Commission, Three Lafayette Centre, 1155 21st Street,

NW, Washington, DC 20581.

C.      Provisions Related to Monetary Sanctions

        30.    Partial Satisfaction: Acceptance by the Commission or the Monitor of any partial

payment of Defendants’ Restitution Obligation or CMP Obligation shall not be deemed a waiver

of Defendants’ obligation to make further payments pursuant to this Order, or a waiver of the

Commission’s right to seek to compel payment of any remaining balance.

                             V.     MISCELLANEOUS PROVISIONS

IT IS FURTHER ORDERED THAT:

        31.    Notice: All notices required to be given by any provision in this Order shall be

sent by certified mail, return receipt requested as follows:

        Notice to Commission:

        Paul G. Hayeck
        Deputy Director
        Commodity Futures Trading Commission
        1155 21st Street, NW
        Washington, DC 20581

        Notice to Monitor:

        Office of Administration
        National Futures Association
        300 South Riverside Plaza, Suite 1800
        Chicago, Illinois 60606-3447

All such notices to the Commission or the NFA shall reference the name and docket number of

this action.

        32.    Change of Address/Phone: Until such time as Defendants satisfy in full their

Restitution Obligation and CMP Obligation as set forth in this Order, Defendants shall provide

written notice to the Commission by certified mail of any change to their telephone number and

                                                 14
        Case 1:20-cv-01183-NRB Document 40 Filed 01/07/21 Page 15 of 15




mailing address within ten calendar days of the change.

       33.     Invalidation: If any provision of this Order or if the application of any provision

or circumstance is held invalid, the remainder of the Order and the application of its provision to

any other person or circumstance shall not be affected by the holding.

       34.     Injunctive and Equitable Relief Provisions: The injunctive and equitable relief

provisions of this Order shall be binding upon Defendants, upon any person under his authority

or control, and upon any person who receives actual notice of this Order, by personal service,

email, facsimile, or otherwise insofar as he or she is acting in active concert or participation with

Defendants.

       35.     Continuing Jurisdiction of this Court: This Court shall retain jurisdiction of this

action to ensure compliance with this Order and for all other purposes related to this action,

including any motion by Defendants to modify, or for relief from, the terms of this Order.

                                          *       *       *

       There being no just reason for delay, the Clerk of the Court is hereby ordered to enter this

Order of Final Judgment by Default, Permanent Injunction, Civil Monetary Penalty, and Other

Statutory and Equitable Relief against Defendants Michael Ackerman, Q3 Holdings, LLC and

Q3 I, LP forthwith and without further notice.



       IT IS SO ORDERED on this                        day of                         , 20___.




                                              UNITED STATES DISTRICT JUDGE




                                                 15
